MEMORANDUM ***
This court has jurisdiction to review Mr. Paz’s petition challenging the Board of Immigration Appeals’ (BIA) denial of his motion to reopen. See Medina-Morales v. Ashcroft, 371 F.3d 520, 527-28 (9th Cir. 2004).
The BIA did not err in concluding that, under its regulations, it had no jurisdiction to adjudicate Mr. Paz’s request for relief. *753See 8 C.F.R. § 1245.2(a)(1). Even if we were to reach the merits, Paz is inadmissible because he falsely represented himself to be a United States citizen. 8 U.S.C. § 1182(a) (6) (C) (ii). He is also ineligible for a waiver under 8 U.S.C. § 1182(i), because the waiver applies only to § 1182(a)(6)(C)(i). He is thus ineligible for adjustment of status. 8 U.S.C. § 1255(i); see also Padilla v. Ashcroft, 334 F.3d 921, 925 (9th Cir.2003) (noting that an applicant for adjustment of status under 8 U.S.C. § 1255(i) must “be otherwise admissible to the United States.”) (emphasis in the original).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.